Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This is a non-final Office Action on the merits in response to communications filed by Applicant on June 14, 2019. Claims 1-20 are currently pending and examined below.

Priority 
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2013 is being considered by the examiner.
Claim Rejections - 35 USC § 101
10135 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
The claims recites a series of steps of acquiring vehicle and traffic light position, determining, time and distance based on the acquired information. Under broadest reasonable interpretation, the limitations as recited cover performance of the limitations in the mind but for the recitation of generic computer components and nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. The claims are not patent eligible.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-11, 14, 17, 18 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Ogawa US2013/0110316 (“Ogawa”).

Regarding claim(s) 1, 8. Ogawa discloses a traffic light-based vehicle speed induction method, comprising steps of: 
acquiring a position of a traffic light junction on a road ahead, a current position and current time of travelling of a vehicle, and time parameters of a traffic light; determining a distance between the vehicle and the traffic light junction on the road according to the position of the traffic light junction on the road and the current position of travelling of the vehicle (para. 59, e.g. a distance between the vehicle 10 and the traffic light 12, 12a, information indicating the current vehicle speed detected by the vehicle speed sensor 40, and information such as an operating condition at an intersection location before the subject traffic light location and a vehicle speed correction condition based on the operating condition); 
determining a plurality of effective time intervals of continued travelling of the vehicle according to the time parameters of the traffic light and the current time of travelling of the vehicle (para. 54, e.g. . The infrastructure communication unit 38 may obtain the infrastructure information by communicating constantly with an infrastructure information transmission apparatus 14 that is capable of communication, by communicating with the infrastructure information transmission apparatus 14 at fixed time intervals, or by communicating with a new infrastructure information transmission apparatus 14 when the information transmission apparatus 14 becomes capable of communication.); and 
determining a plurality of induction speed intervals of travelling of the vehicle according to the distance and the effective time intervals, wherein with a speed within any of the induction speed intervals, a driver can be enabled to cross the traffic light junction on the road during a green-light period (fig. 6, fig. 7, para. 59, para.61, e.g. the target vehicle speed control unit 20a of the ECU 20 determines whether or not green wave assistance is possible. More specifically, the target vehicle speed control unit 20a determines whether or not information required to calculate the target vehicle speed region has been obtained and a condition enabling display of the target vehicle speed region is satisfied. The information required to calculate the target vehicle speed region is the infrastructure information including the illumination cycle, light change timing.)

Regarding claim(s) 2. Ogawa discloses wherein the time parameters comprise a time period of the traffic light, a starting time of the time period, a green-light period, a yellow-light period and a red-light period in the time period (para. 42, e.g. The traffic light information typically includes light cycle information such as an illumination cycle of the green light, the yellow light, and the red light of the traffic lights 12, 12a, and light change timings. The infrastructure information transmission apparatus 14 may be provided for each traffic light 12, 12a, or may be provided singly for a plurality of intersections.)

Regarding claim(s) 5, 11. Ogawa discloses wherein the step of acquiring a position of a traffic light junction on the road ahead comprises: determining a position of the traffic light junction on the road according to the GPS coordinates of the traffic light junction on the road (para. 43, e.g. The GPS satellite 16 outputs GPS signals required for position detection by a Global Positioning System (GPS). FIG. 1 shows only one GPS satellite 16, but the driving assistance system 1 includes at least three GPS satellites 16. An apparatus for detecting a position using GPS receives GPS signals output from the at least three GPS satellites 16, and detects a position of a host apparatus, by comparing the received GPS signals.). 

Regarding claim(s) 6. Ogawa discloses displaying the induction speed intervals by a dashboard (fig. 6 and fig. 7). 

Regarding claim(s) 7. Ogawa discloses wherein the induction speed intervals are displayed in green (para. 59, e.g. The predetermined period is a period during which the traffic light 12, 12a is in a display condition (green light condition, for example) indicating that passage of the vehicle 10 is permitted). 

Regarding claim(s) 9. Ogawa discloses a vehicle, wherein the vehicle is provided with the traffic light-based vehicle speed induction system according to claim 8 (fig. 6, fig. 7, para. 57, e.g. The display device 42 displays various information to be imparted to the driver. The display device 42 is an instrument panel disposed on a dashboard of the vehicle 10, for example.)

Regarding claim(s) 10. Ogawa discloses wherein the vehicle is further provided with a dashboard connected to the traffic light-based vehicle speed induction system and used for displaying a plurality of induction speed intervals of the vehicle speed induction system (fig. 6, fig. 7, para. 57, e.g. The display device 42 displays various information to be imparted to the driver. The display device 42 is an instrument panel disposed on a dashboard of the vehicle 10, for example.)

Regarding claim(s) 14, 17, 18. Ogawa discloses further comprising: displaying the induction speed intervals by a dashboard (fig. 6, fig. 7, para. 57, e.g. The display device 42 displays various information to be imparted to the driver. The display device 42 is an instrument panel disposed on a dashboard of the vehicle 10, for example.). 

Allowable Subject Matter
s 3-4, 12-13, 15-16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC M DO/
Primary Examiner, Art Unit 3669